                                             UNITED STATES BANKRUPTCY COURT
                                              EASTERN DISTRICT OF MICHIGAN
                                               SOUTHERN DIVISION - DETROIT

                                                                             _______________________________________/
IN THE MATTER OF:
                                                                             CHAPTER 13
Gary M. Micik
                                                                             CASE NO. 19-43277-TJT
Toni M. Micik       Debtor(s).
                                                                             JUDGE:            TUCKER                      OXHOLM

                                                ORDER ADJOURNING HEARING

         This matter currently scheduled for hearing on _____5/23/2019___, regarding
         (ONLY PROVISIONS CHECKED BELOW SHALL APPLY):

       the First Meeting of Creditors.
       a Motion to Dismiss case.                                                    Confirmation of Plan.
       a Motion to lift stay as to Creditor ___________________________________________________________________.
       Other:_

The parties having agreed to the terms herein, based on the records of the Court, the court being otherwise sufficiently advised in the premises,
and there being no adverse impact upon any party by way of this action, thus no notice is required to be given; now therefore;

         IT IS ORDERED AND AGREED that:
         (ONLY PROVISIONS CHECKED BELOW SHALL APPLY)

       The above referenced matter is adjourned to ________7/11/2019 @ 10:00 a.m __ ____________
       Debtor(s) shall be 100% current in Plan Payments, pursuant to the Trustee’s records, on or before ________________.
       Debtor(s) shall file and serve amended __Plan and Schedule B ___ on or before _5/30/2019____________.
       Debtor(s) shall attend the adjourned First Meeting of Creditors.
       Other: _.

        IT IS FURTHER ORDERED that if any of the above is not completed by the date and time specified, the case shall be
dismissed upon Order of the Court without further notice or hearing.

       IT IS FURTHER ORDERED that the deadline for the Chapter 13 Trustee to file objections to confirmation of the Plan and/or
any amended Plan is extended to twenty-one (21) days from the conclusion of the Meeting of Creditors.

        IT IS FURTHER ORDERED that the Debtor or Debtor’s Counsel shall immediately provide notice of the entry of
this Order to all interested parties.
Signed on May 24, 2019




                 19-43277-tjt       Doc 40       Filed 05/24/19         Entered 05/24/19 12:58:02                Page 1 of 1
